DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of an amendment filed 23 February 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-17 are pending. 
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

Information Disclosure Statement
Receipt is acknowledged on an Information Disclosure Statement (IDS) submitted on 23 February 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the bottom surface of said cartridge pan is spaced apart from said elongate channel such that a longitudinal cavity is defined between said cartridge pan and said elongate channel” of claim 1, a “bottom surface of said cartridge pan is vertically offset from said elongate channel such that a longitudinal cavity is defined between said bottom surface of said cartridge pan and said elongate channel” of claim 7, and “said longitudinal cavity is not defined in said elongate channel” of claim 12  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huitema et al. (US Patent Appl. Pub. No. 2015/0297225).  
With respect to claim 1, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4), wherein said cartridge pan comprises a bottom surface (figure 4); and a sled 6078, figure 40, configured to eject said staples from said staple cartridge (paragraph [0292], lines 23-29), wherein said sled 6078 is movable from a proximal position to a distal position (paragraph [0292] lines 13-14; and paragraph [0429], line 5); an anvil 20, wherein said anvil is movable relative to said staple cartridge (paragraph [0290], lines 1013, figures 1 and 2), and wherein said anvil 20 comprises an anvil slot 58 (paragraph [0291], line 18, figure 2); a firing member 6050, 6080 configured to move said sled 6078 from said proximal position to said distal position to eject said staples from said staple cartridge during a firing stroke (paragraph [0427], lines 1-2, paragraph [0292] lines 11-14 and 23-29, figure 40), wherein said firing member comprises: a cutting edge 6053 (paragraph [0427], line 11, figure 40); a first camming member 6070 (paragraph [0428], line 19, figure 42); a second camming member 6058 configured to engage said anvil slot during said firing stroke (paragraph [0427], lines 13-18, figure 42); and a distal protrusion 6056 (paragraph [0427], line 13; figure 40); an elongate channel 6122 configured to receive said staple cartridge (paragraph [0427], lines 7-10, figure 40), wherein said bottom surface of said cartridge pan is spaced apart from said elongate channel such that a longitudinal cavity 6030 is defined between said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel, and wherein said longitudinal cavity is configured to receive said first camming member during said firing stroke (paragraph [0429], lines 1-8 and 12-14; figure 40; paragraph [0292], lines 27-31; figures 3 and 4), and wherein said elongate channel comprises a channel opening 6040 (paragraph [0428], lines 23-24; figure 41); and a firing lockout (6040, 6056, 6078), wherein said lockout is enabled when said staple cartridge is not positioned in said elongate channel, wherein said firing member engages a distal end of said channel opening to prevent said firing member from performing said firing stroke when said lockout is enabled (paragraph [0428], lines 1-3 and 13-24, figure 41), and wherein said lockout is defeated when said sled is in said proximal position and said distal protrusion 94303500502 v1of said firing member engages said sled and prevents said firing member from engaging said channel opening (paragraph [0429], lines 1-4 and 8-14; figure 40).  As noted above, the first camming member is disclosed to be a lower lateral flange, Huitema et al. teach the first camming member is a laterally extending lower foot 6070 (paragraph [0417]).  As noted above, the second camming member is disclosed to be an upper lateral flange, Huitema et al. teach the second camming member is a laterally extending upper pin or tab 6058 (paragraph [0427]).  As noted above, the firing lockout is disclosed to be a firing member having a distal protrusion, a sled, and a channel opening, Huitema et al. teach a firing lockout including a firing member 6050, 6080 having a distal protrusion 6056, a sled 6078, and a channel opening 6040.  Huitema et al. disclose that the bottom surface of the cartridge pan 74 is spaced apart from a portion of the elongate channel, and therefore the bottom surface of the cartridge pan is considered to be spaced apart from the elongate channel (Annotated Figure B, fig. 40, [0429]).

    PNG
    media_image1.png
    676
    833
    media_image1.png
    Greyscale
   
With respect to claim 2, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot 58 when said lockout is defeated (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40).
With respect to claim 3, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus, one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
With respect to claim 4, Huitema et al. disclose that the firing member is biased into said channel opening by a biasing member 6090 when said lockout is enabled (paragraph [0428], lines 3-17; figure 41).  As noted above, the biasing member is disclosed to be a spring, Huitema et al. teach biasing member is a spring arm 6090 (paragraph [0428]).  
With respect to claim 5, Huitema et al. disclose that the sled 6078 comprises a proximal camming portion configured to cammingly engage said distal protrusion of said firing member (6050) to overcome the force of said biasing member (6090) and defeat said lockout (paragraph [0428], lines 3-7 and paragraph [0429], lines 8-14, figure 40).  See Annotated Figure A below.  The proximal camming portion of Huitema et al. is considered to be configured to cammingly engage the distal protrusion since Huitema et al. discloses that the placement of the sled engages the distal protrusion and moves (i.e., cams) the distal protrusion (Arrow U, figure 40).   As noted above, the proximal camming portion is disclosed to be a proximal camming surface, Huitema et al. teach the proximal camming portion is a proximal camming surface (paragraph [0429], lines 8-14, figure 40, Annotated Figure A).    

    PNG
    media_image2.png
    312
    689
    media_image2.png
    Greyscale
  
With respect to claim 6, Huitema et al. disclose that said firing member is lifted out (Arrow U, figure 40) of said channel opening by said sled when said lockout is defeated (paragraph [0429], lines 8-11, figure 40).
With respect to claim 7, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4); and a sled 6078, figure 40 configured to eject said staples from said staple cartridge (paragraph [0292], lines 23-29), wherein said sled 6078 is movable from a proximal position to a distal position (paragraph [0292] lines 13-14; and paragraph [0429], line 5); an anvil 20, wherein said anvil is movable relative to said staple cartridge (paragraph [0290], lines 1013, figures 1 and 2), and wherein said anvil 20 comprises an anvil slot 58 (paragraph [0291], line 18, figure 2); a firing member 6050, 6080 configured to move said sled 6078 from said proximal position to said distal position to eject said staples from said staple cartridge during a firing stroke (paragraph [0427], lines 1-2, paragraph [0292] lines 11-14 and 23-29, figure 40), wherein said firing member comprises: a cutting edge 6053 (paragraph [0427], line 11, figure 40); a first camming member 6070 (paragraph [0428], line 19, figure 42); a second camming member 6058 configured to engage said anvil slot during said firing stroke (paragraph [0427], lines 13-18, figure 42); and a distal protrusion 6056 (paragraph [0427], line 13; figure 40); an elongate channel 6122 configured to receive said staple cartridge (paragraph [0427], lines 7-10, figure 40), wherein a bottom surface of said cartridge pan is vertically offset from said elongate channel such that a longitudinal cavity 6030 is defined between said bottom surface of said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel, and wherein said longitudinal cavity is configured to receive said first camming member during said firing stroke (paragraph [0429], lines 1-8 and 12-14; figure 40; paragraph [0292], lines 27-31; figures 3 and 4), and wherein said elongate channel comprises a channel opening 6040 (paragraph [0428], lines 23-24; figure 41); and a biasing member 6090 configured to apply a biasing force to said firing member and move said firing member into said channel opening when said sled is not in said proximal position (paragraph [0428], lines 3-17; figure 41), wherein said firing member is prevented from performing said firing stroke when said firing member is positioned in said channel opening, wherein the biasing force of said biasing member is overcome when said sled is in said proximal position and engages said distal protrusion of said firing member, and wherein said firing member is removed from said channel opening when said sled engages said distal protrusion (paragraph [0429], lines 8-14; figure 40).  As noted above, the biasing member is disclosed to be a spring, Huitema et al. teach the biasing member is a spring arm 6090 (paragraph [0428]).  As noted above, the first camming member is disclosed to be a lower lateral flange, Huitema et al. teach the first camming member is a laterally extending lower foot 6070 (paragraph [0417]).  As noted above, the second camming member is disclosed to be an upper lateral flange, Huitema et al. teach the second camming member is a laterally extending upper pin or tab 6058 (paragraph [0427]).  Huitema et al. disclose that the bottom surface of the cartridge pan 74 is vertically offset from a portion of the elongate channel, and therefore the bottom surface of the cartridge pan is considered to be vertically offset from the elongate channel (Annotated Figure B, fig. 40, [0429]).  
With respect to claim 8, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot 58 when said sled is in said proximal position (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40).
With respect to claim 9, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus, one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
With respect to claim 10, Huitema et al. disclose that the sled 6078 comprises a proximal camming portion configured to cammingly engage said distal protrusion of said firing member to overcome the force of said biasing member (paragraph [0428], lines 3-7 and paragraph [0429], lines 8-14, figure 40).  See Annotated Figure A above.  The proximal camming portion of Huitema et al. is considered to be configured to cammingly engage the distal protrusion since Huitema et al. discloses that the placement of the sled engages the distal protrusion and moves (i.e., cams) the distal protrusion (Arrow U, figure 40).  As noted above, the proximal camming portion is disclosed to be a proximal camming surface, Huitema et al. teach the proximal camming portion is a proximal camming surface (paragraph [0429], lines 8-14, figure 40, Annotated Figure A).       
With respect to claim 11, Huitema et al. disclose that said firing member 6050, 6080 is lifted out (Arrow U, figure 40) of said channel opening 6040 by said sled 6078 when said sled is in said proximal position (paragraph [0429], lines 8-11; figure 40).  
With respect to claim 12, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4); and a sled 6078 configured to eject said staples from said staple cartridge, wherein said sled is movable from a proximal position to a distal position (paragraph [0292], lines 13-14 and 23-29; paragraph [0429], line 5; figure 40), and wherein said sled comprises a proximal camming portion (paragraph [0429], lines 8-14, figure 40; Annotated Figure A above); an anvil 20, wherein said anvil is movable relative to said staple cartridge (paragraph [0290], lines 1013, figures 1 and 2), and wherein said anvil 20 comprises an anvil slot 58 (paragraph [0291], line 18, figure 2); a firing member 6050, 6080 configured to move said sled 6078 from said proximal position to said distal position to eject said staples from said staple cartridge during a firing stroke (paragraph [0427], lines 1-2, paragraph [0292] lines 11-14 and 23-29, figure 40), wherein said firing member comprises: a cutting edge 6053 (paragraph [0427], line 11, figure 40); a first camming member 6070 (paragraph [0428], line 19, figure 42); a second camming member 6058 configured to engage said anvil slot during said firing stroke (paragraph [0427], lines 13-18, figure 42); and a distal protrusion 6056 (paragraph [0427], line 13; figure 40); an elongate channel (defined by side walls and floor, Annotated Figure C) configured to receive said staple cartridge (paragraph [0427], lines 7-10, figure 40), wherein a longitudinal cavity 6030 is defined between said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel, wherein said longitudinal cavity is not defined in said elongate channel, and wherein said longitudinal cavity is configured to receive said first camming member during said firing stroke (paragraph [0429], lines 1-8 and 12-14; figure 40; paragraph [0292], lines 27-31; figures 3 and 4), and wherein said elongate channel comprises a channel opening 6040 (paragraph [0428], lines 23-24; figure 41); and a lockout (6040, 6056, 6078) configured to: prevent said firing member from performing said firing stroke when said sled is not in said proximal position, wherein said firing member is configured to engage said channel opening when said sled is not in said proximal position (paragraph [0428], lines 1-3 and 13-24, figure 41); and303500502 v1 permit said firing member to perform said firing stroke when said staple cartridge is positioned in said elongate channel, said sled is in said proximal position, and said proximal camming portion of said sled engages said distal protrusion of said firing member and moves said firing member out of engagement with said channel opening (paragraph [0429], lines 1-4 and 8-14; figure 40).   As noted above, the first camming member is disclosed to be a lower lateral flange, Huitema et al. teach the first camming member is a laterally extending lower foot 6070 (paragraph [0417]).  As noted above, the second camming member is disclosed to be an upper lateral flange, Huitema et al. teach the second camming member is a laterally extending upper pin or tab 6058 (paragraph [0427]).  As noted above, the firing lockout is disclosed to be a firing member having a distal protrusion, a sled, and a channel opening, Huitema et al. teach a firing lockout including a firing member 6050, 6080 having a distal protrusion 6056, a sled 6078, and a channel opening 6040.  Huitema et al. disclose an elongate channel defined by side walls and a floor (Annotated Figure C), and a longitudinal cavity 6030 (fig. 33) defined between the cartridge pan and the elongate channel.  The longitudinal cavity is defined above the floor of the elongate channel (Annotated Figure C).  Since the longitudinal cavity 6030 is defined above the floor of the elongate channel, the longitudinal cavity is considered to be not defined in the elongate channel.  

    PNG
    media_image3.png
    578
    825
    media_image3.png
    Greyscale

With respect to claim 13, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot when said proximal camming portion engages said distal protrusion of said firing member (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40; Annotated Figure A).  
With respect to claim 14, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus, one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
With respect to claim 15, Huitema et al. disclose wherein said firing member is biased into said channel opening by a biasing member 6090 when said sled is not in said proximal position (paragraph [0428], lines 3-17, figure 41).  As noted above, the biasing member is disclosed to be a spring, Huitema et al. teach biasing member is a spring arm 6090 (paragraph [0428]).
With respect to claim 16, Huitema et al. disclose wherein said proximal camming portion of said sled is configured to cammingly engage said distal protrusion of said firing member to overcome the force of said biasing member to permit said firing member to perform said firing stroke (paragraph [0428], lines 3-7; paragraph [0429], lines 8-14, figure 40; Annotated Figure A).  The proximal camming portion of Huitema et al. is considered to be configured to cammingly engage the distal protrusion since Huitema et al. discloses that the placement of the sled engages the distal protrusion and moves (i.e., cams) the distal protrusion (Arrow U, figure 40).  As noted above, the proximal camming portion is disclosed to be a proximal camming surface, Huitema et al. teach the proximal camming portion is a proximal camming surface (paragraph [0429], lines 8-14, figure 40, Annotated Figure A).         
With respect to claim 17, Huitema et al. disclose wherein said firing member is lifted (Arrow U) toward said anvil when said proximal camming portion engages said distal protrusion of said firing member (paragraph [0429], lines 8-11, figure 1, figure 40, Annotated Figure A).

Response to Arguments
With respect to the objection to the drawings, Applicant’s arguments have been fully considered but are not persuasive.  
Applicant argues that the statutory requirement for showing the claimed invention only requires that applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented, and that an express illustration of the longitudinal cavity is not necessary for understanding the subject matter by one of ordinary skill in the art.  This is not found persuasive because the drawings must show every feature of the invention specified in the claims, and the longitudinal cavity is a feature specified in the claims. Under 37 CFR 1.83(a), the drawing in a nonprovisional application must show every feature of the invention specified in the claims.  MPEP 608.02(d).    
Therefore, “the bottom surface of said cartridge pan is spaced apart from said elongate channel such that a longitudinal cavity is defined between said cartridge pan and said elongate channel” of claim 1, a “bottom surface of said cartridge pan is vertically offset from said elongate channel such that a longitudinal cavity is defined between said bottom surface of said cartridge pan and said elongate channel” of claim 7, and “said longitudinal cavity is not defined in said elongate channel” of claim 12  must be shown or the feature(s) canceled from the claim(s).  Accordingly, in view of all of the above, the objection to the drawings is still deemed proper.  
With respect to the objection to the specification, the rejection of claims 1-17 under 35 U.S.C. 112(a), and the rejection of claims 1-17 under 35 U.S.C. 112(b),  Applicant’s arguments have been fully considered and are persuasive.  The objection to the specification, the rejection of claims 1-17 under 35 U.S.C. 112(a), and the rejection of claims 1-17 under 35 U.S.C. 112(b) are hereby withdrawn.
With respect to the rejection of claims 1, 7, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Huitema et al. (US Patent Appl. Pub. No. 2015/0297225), Applicant’s arguments have been fully considered but they are not persuasive.  
Applicant argues that Huitema et al. fail to disclose a longitudinal cavity that is “defined between said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel” of claim 1 since Huitema et al. disclose a longitudinal cavity 6030 that is defined solely within the elongate channel 6122, and that is always present in the elongate channel 6122 and is thus not defined when the staple cartridge is received in the elongate channel.  
In response, it is noted that the features upon which applicant relies (i.e., that Huitema et al. disclose a cavity defined solely within the elongate channel, that the Huitema et al. cavity is always present in the elongate channel) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s arguments are not commensurate with the scope of the claims.  In particular, the claim language “a longitudinal cavity is defined between said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel” neither recites nor requires that the longitudinal cavity be defined solely when the staple cartridge is received in the elongate channel.  In the Huitema et al. device, since the longitudinal cavity is defined both when the staple cartridge is received in the elongate channel and when the staple cartridge is not received in the elongate channel, then the “longitudinal cavity is defined between said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel”.  Further, in the Huitema et al. device the longitudinal cavity is defined between the cartridge pan and the elongate channel, even though the element defining the top of the longitudinal cavity (Annotated Figure C) is present.  The claim neither recites nor requires that the longitudinal cavity be defined by a surface of the cartridge pan.  There is nothing in the claim language that prohibits the element defining the top of the longitudinal cavity (Annotated Figure C); the longitudinal cavity is still defined between the cartridge pan and the elongate channel whether or not the element defining the top of the longitudinal cavity is present.  The claim language does not require that the cavity is the only thing between the cartridge pan and the elongate channel.    
Applicant further argues that Huitema et al. fail to disclose “wherein said longitudinal cavity is not defined in said elongate channel” of claim 12 since Huitema et al. disclose a longitudinal cavity 6030 in the elongate channel 6122 as described in paragraph [0428] of Huitema et al. as shown in figure 33 of Huitema et al.  
However, Huitema et al. disclose an elongate channel defined by side walls and a floor (Annotated Figure C).  Huitema et al. disclose a longitudinal cavity 6030 (fig. 33) defined between the cartridge pan and this elongate channel.  The longitudinal cavity is defined above the floor of the elongate channel (Annotated Figure C).  Since the longitudinal cavity 6030 is defined above the floor of the elongate channel, the longitudinal cavity is considered to be not defined in the elongate channel.   Applicant’s arguments are not commensurate with the scope of the claims.  Claim 12 is given its broadest reasonable interpretation, and there is nothing in the claim language that requires the interpretation of “channel” urged by Applicant.  The floor and walls as pointed out in Annotated Figure C form a channel.  Since the longitudinal cavity is defined above the floor of the channel, then, “said longitudinal cavity is not defined in said elongate channel” as set forth in claim 12.
Accordingly, in view of all of the above, Huitema et al. clearly disclose the claimed surgical instrument as claimed in claims 1, 7, and 12, and the rejection is still deemed proper.
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2-6, 8-11, and 13-17, and these rejections are still deemed proper. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        17 May 2022